DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

 Response to Amendment
Applicant's amendment to the claims filed on 12/28/2020 has been acknowledged and entered. Claim 2 has been cancelled and new claims 8-9 have been added. Non-final office action on the merits is as follows: 


	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (U.S. Patent Pub. No. 2007/0108446, from hereinafter “Akimoto”) in view of Shionoiri (U.S. Patent Pub. No. 2008/0123383) in view of Furukawa et al. (U.S. Patent Pub. No. 2008/0099757, from hereinafter “Furukawa”) in view of Nagayama et al. (U.S. Patent Pub. No. 2004/0108562, from hereinafter “Nagayama”).
Regarding Claim 4, Akimoto in Fig. 1 and 10 teaches a semiconductor device comprising: a substrate (1); a transistor over the substrate (Fig. 1 showing transistor); and an insulating layer over the transistor (49; Fig. 8), wherein the transistor comprises an electrode (10/11) and a semiconductor layer (13) over the electrode (Fig. 1; ¶’s 0053-0069).
Akimoto teaches the insulating layer (49) over the transistor, Akimoto fails to specifically teach a first insulating layer over the transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic. 
Shionoiri in Fig. 11C teaches a similar device comprising a first insulating layer (720) over a transistor (716/717), the first insulating layer comprises silicon nitride and a second insulating layer (721) over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic (¶’s 0180-0182). 
In view of the teachings of Shionoiri, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include a first insulating layer over the transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic because including two insulating layers over the transistor are well known in the art as they are often used for not only insulation purposes but also passivation and planarization purposes. In particular, organic materials and/or a combination of organic materials as claimed can be used for passivation, planarization and protection from moisture and heat. Lastly, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Akimoto fails to specifically teach wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode.
Furukawa in Fig. 3A teaches a similar device comprising a transistor comprising an electrode (18) and a semiconductor layer (11) over the electrode, wherein a first angle formed between an upper surface of a substrate (16) and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode (¶ 0183-0185). In particular, element 13 of the electrode has a shape that satisfies the claims as set forth based on the depiction. 
In view of the teachings of Furukawa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode because this is an obvious matter of design choice as the shape of the electrode layer in relation to the substrate and the channel (oxide semiconductor) will influence how easily the current flows in the device.
Akimoto fails to teach wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode. 
Nagayama in Fig. 6 teaches a transistor comprising a semiconductor layer (13) and an electrode which is one of a source electrode (11) and a drain electrode (15) wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode (Fig. 6 depicting said thickness as claimed; ¶’s 0019-0026). 
In view of the teachings of Nagayama, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein a film thickness of the oxide semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the oxide semiconductor layer in a region overlapping with the side surface of the electrode because this is an obvious matter of design choice and likely to be the result of the film formation methods wherein the upper surface of the electrodes have a higher thickness than the side surfaces of the electrode due to the deposition process that fills the gap between the source and drain electrodes leaving less material on the side surfaces than the bottom of the gap and the upper surface of the electrodes creating the gap. 
Regarding Claim 6, Akimoto in Fig. 1 and 8-9 teaches a semiconductor device comprising: a substrate (1); a transistor over the substrate (Fig. 1 showing transistor); an insulating layer over the transistor (49; Fig. 8), a pixel electrode (50) over the insulating layer (Fig. 8); and a liquid crystal layer (52) over the pixel electrode layer (Fig. 9), wherein the transistor comprises an electrode (10/11) and a semiconductor layer (13) over the electrode (Fig. 1; ¶’s 0053-0069 and 0127-0154).
Akimoto teaches the insulating layer (49) over the transistor, Akimoto fails to specifically teach a first insulating layer over the transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic. 
Shionoiri in Fig. 11C teaches a similar device comprising a first insulating layer (720) over a transistor (716/717), the first insulating layer comprises silicon nitride and a second insulating layer (721) over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic (¶’s 0180-0182). 
In view of the teachings of Shionoiri, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include a first insulating layer over the transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic because including two insulating layers over the transistor are well known in the art as they are often used for not only insulation purposes but also passivation and planarization purposes. In particular, organic materials and/or a combination of organic materials as claimed can be used for passivation, planarization and protection from moisture and heat. Lastly, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Akimoto also fails to specifically teach wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode.
Furukawa in Fig. 3A teaches a similar device comprising a transistor comprising an semiconductor layer (11) and an electrode (18) which is one of a source electrode and a drain electrode, wherein a first angle formed between an upper surface of a substrate (16) and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode (¶ 0183-0185). In particular, element 13 of the electrode has a shape that satisfies the claims as set forth based on the depiction. 
In view of the teachings of Furukawa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode because this is an obvious matter of design choice as the shape of the electrode layer in relation to the substrate and the channel (oxide semiconductor) will influence how easily the current flows in the device.
Akimoto lastly fails to teach wherein a film thickness of the oxide semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film 
Nagayama in Fig. 6 teaches a transistor comprising a semiconductor layer (13) and an electrode which is one of a source electrode (11) and a drain electrode (15) wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode (Fig. 6 depicting said thickness as claimed; ¶’s 0019-0026). 
In view of the teachings of Nagayama, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein a film thickness of the oxide semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the oxide semiconductor layer in a region overlapping with the side surface of the electrode because this is an obvious matter of design choice and likely to be the result of the film formation methods wherein the upper surface of the electrodes have a higher thickness than the side surfaces of the electrode due to the deposition process that fills the gap between the source and drain electrodes leaving less material on the side surfaces than the bottom of the gap and the upper surface of the electrodes creating the gap. 
Regarding Claims 8 and 9, as in the combination above, Shionoiri teaches wherein the second organic material comprises epoxy (¶ 0181).
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto as modified by Shionoiri, Furukawa and Nagayama above, Furuta et al. (U.S. Patent Pub. No. 2007/0187760, from hereinafter “Furuta”).
Regarding Claim 5, Akimoto teaches wherein the electrode is one of a source electrode (10) and a drain electrode (11), and wherein the semiconductor layer comprises an oxide semiconductor containing zinc and oxygen (¶’s 0062-0066). 
Akimoto fails to teach wherein the semiconductor layer comprises indium, gallium, zinc and oxygen. 
Furuta teaches a transistor comprising a similar semiconductor layer (3) wherein said semiconductor layer comprises indium, gallium, zinc and oxygen (Fig. 3; ¶’s 0040). 
In view of the teachings of Furuta, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein the semiconductor layer comprises indium, gallium, zinc and oxygen because these are commonly known materials used to form the semiconductor layer of thin film transistors typically employed in display devices. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding Claim 7, Akimoto teaches wherein the electrode is one of a source electrode (10) and a drain electrode (11), and wherein the semiconductor layer comprises an oxide semiconductor containing zinc and oxygen (¶’s 0062-0066). 
Akimoto fails to teach wherein the semiconductor layer comprises indium, gallium, zinc and oxygen. 
Furuta teaches a transistor comprising a similar semiconductor layer (3) wherein said semiconductor layer comprises indium, gallium, zinc and oxygen (Fig. 3; ¶’s 0040). 
In view of the teachings of Furuta, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include wherein the semiconductor layer comprises indium, gallium, zinc and oxygen because these are commonly known materials used to form the semiconductor layer of thin film transistors typically employed in display devices. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furukawa in view of Shionoiri in view of Nakayama (U.S. Patent Pub. No. 2008/0237598).
Regarding Claim 4, Furukawa in Fig. 3C and 8 teaches a semiconductor device comprising: a substrate (16); a transistor over the substrate, a first insulating layer (558a) over the transistor; and a second insulating layer (558b) over the first insulating layer,  wherein the transistor comprises an electrode (18) and a semiconductor layer (11) over the electrode, wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode (Fig. 3C; ¶ 0183-0185 and 0219). In 
Furukawa is silent with regard to teaching the materials of the first and second insulating layers. 
Shionoiri in Fig. 11C teaches a similar device comprising a first insulating layer (720) over a transistor (716/717), the first insulating layer comprises silicon nitride and a second insulating layer (721) over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic (¶’s 0180-0182). 
In view of the teachings of Shionoiri, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Akimoto to include the materials of the first and second insulating layers because the materials of these two layers as claimed can be used for insulation, passivation, planarization and protection from moisture and heat. Lastly, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furukawa fails to specifically teach wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode. 
Nakayama in Fig. 3 teaches a transistor comprising an electrode (5-11/12) and a semiconductor layer (4-11) over the electrode, wherein a film thickness of the ¶’s 0072). 
In view of the teachings of Nakayama, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Furukawa to include wherein a film thickness of the oxide semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the oxide semiconductor layer in a region overlapping with the side surface of the electrode because this is an obvious matter of design choice and likely to be the result of the film formation methods wherein the upper surface of the electrodes have a higher thickness than the side surfaces of the electrode due to the deposition process that fills the gap between the source and drain electrodes leaving less material on the side surfaces than the bottom of the gap and the upper surface of the electrodes creating the gap. 
Regarding Claim 5, Furukawa teaches wherein the electrode is one of a source electrode and a drain electrode (¶ 0115) but fails to teach wherein the semiconductor layer comprises indium, gallium, zinc, and oxygen. 
Nakayama teaches wherein the semiconductor layer (4-11) comprises indium, gallium, zinc and oxygen (Fig. 3; ¶’s 0064). 
In view of the teachings of Nakayama, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Furukawa to include wherein the semiconductor layer In re Leshin, 125 USPQ 416. 
Regarding Claim 8, as in the combination above, Shionoiri teaches wherein the second organic material comprises epoxy (¶ 0181).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 13, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816